Matter of Eduardo V. (2016 NY Slip Op 02753)





Matter of Eduardo V.


2016 NY Slip Op 02753


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Tom, J.P., Andrias, Manzanet-Daniels, Kapnick, Gesmer, JJ.


805 804

[*1]In re Eduardo V., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Emma Grunberg of counsel), for presentment agency.

Orders of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 10, 2014, which adjudicated appellant a juvenile delinquent upon fact-finding determinations that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree, two counts of petit larceny and two counts of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's findings regarding two separate incidents were based on legally sufficient evidence and were not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). In the shoplifting incident, appellant's behavior clearly demonstrated that he intended to leave the store with merchandise, but without paying for it (see People v Olivo, 52 NY2d 309, 318 [1981]). The court properly declined to sanction the presentment agency for not obtaining a surveillance videotape made, and then erased, by the store where the incident occurred (see People v Walloe, 88 AD3d 544 [1st Dept 2011], lv denied 18 NY3d 963 [2012]).
In the robbery incident, there is no basis for disturbing the court's determinations concerning identification and credibility. Appellant's missing witness argument is unpreserved, and in any event it does not warrant a different conclusion regarding the sufficiency and weight of the evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK